Citation Nr: 0720366	
Decision Date: 07/06/07    Archive Date: 07/18/07

DOCKET NO.  97-33 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, including post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Roger W. Rutherford, Attorney 
at Law


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran had active service from September 1967 to May 
1969.

This appeal came to the Board of Veterans' Appeals (Board) 
from an August 1997 RO rating decision that denied service 
connection for an acquired psychiatric disability, including 
PTSD.  In a May 2000 decision, the Board denied the appeal.  

The veteran appealed the May 2000 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In an October 2000 order, the Court granted the October 2000 
joint motion from the parties to vacate the May 2000 Board 
decision, and remanded the case to the Board for further 
action.  The case was thereafter returned to the Board.  

In August 2001, the Board remanded the case to the RO for 
additional development.  Subsequently, in an August 2002 
decision, the Board denied the appeal.  The veteran appealed 
the August 2002 Board decision to the Court.  In a March 2003 
order, the Court granted a February 2003 joint motion from 
the parties to vacate the August 2002 Board decision, and 
remanded the case to the Board for further action.  The case 
was then returned to the Board.  Thereafter the Board 
remanded the case to the RO for action pursuant to the March 
2003 Court order.  

In August 2004, the Board denied the claim.  In November 
2006, the Court vacated the Board's August 2004 decision and 
remanded the matter to the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In its November 2006 order, the Court found that while the 
Board concluded that "there is credible supporting evidence 
that the claimed in-service stressors occurred," the Board 
went on to base its decision on the opinion of two 
psychiatrists who appeared to base their diagnosis that the 
veteran did not have PTSD on their assessment that his 
account of his in-service stressors was not credible.  The 
Court felt that the Board's finding that the appellant's 
reported stressors were credible could not be reconciled with 
the Board's reliance on a medical diagnosis that was based on 
a finding that such stressors were not credibly established.  
Under these circumstances, further examination is desirable.  

The Board finds that a member of the veteran's unit 
accidentally shot and killed himself; and that the unit was 
subjected to rocket and mortar attacks.  While the Board 
finds these events happened and are credible, the Board makes 
no findings as to whether these are adequate stressors for 
the purpose of diagnosing PTSD.  That is a medical question 
beyond the expertise of the Board.  See Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  Consequently, the examiner is asked 
to evaluate the claim, accepting that these incidents 
occurred.   

While the further delay of this case is regrettable, due 
process considerations require such action.  Accordingly, the 
case is REMANDED for the following action:
1.  The veteran should be scheduled for 
a PTSD examination by a psychiatrist 
who has not previously examined him.  
Diagnostic psychologic testing should 
also be performed.  The claims folder 
should be made available to the 
examiners for review prior to the 
examination.  Any tests or studies 
needed to respond to the following 
questions should be done.  The 
examiners should provide a complete 
explanation for their responses.  

GIVEN:  that the veteran served in 
Vietnam; that a member of his unit 
accidentally shot and killed himself; 
and that his base was subject to 
several rocket and mortar attacks in 
February 1969:  

a.  Is it at least as likely as not (a 
50 percent or greater probability) that 
the veteran has PTSD as a result of his 
active service?  

b.  Is it at least as likely as not 
that the veteran has any psychiatric 
disability as the result of incurrence 
or aggravation during his active 
service?  

2.  Thereafter, readjudicate the issue 
on appeal.  If the determination 
remains unfavorable to the veteran, he 
and his representative should be 
furnished a supplemental statement of 
the case which addresses all evidence 
associated with the claims file since 
the last supplemental statement of the 
case.  The veteran and his 
representative should be afforded the 
applicable time period in which to 
respond

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


